 1

 2

 3

 4

 5

 6

 7

 8                                    UNITED STATES DISTRICT COURT

 9                            FOR THE EASTERN DISTRICT OF CALIFORNIA

10

11    DELTHENIA BELL, et al.,                           Case No. 2:20-cv-02539-TLN-JDP (PS)
12                          Plaintiffs,                 ORDER GRANTING PLAINTIFF BELL’S
                                                        MOTION FOR EXTENSION OF TIME
13             v.
                                                        ECF No. 26
14    HOUSING AUTHORITY OF THE CITY
      OF SACRAMENTO, et al.,
15
                            Defendants.
16

17
              Plaintiff Delthenia Bell moves for an extension of time, ECF No. 26, to respond to
18
     defendants’ motion to dismiss, ECF No. 24. For good cause shown, Bell’s motion is granted.
19
     ECF No. 26. Bell will have until August 12, 2021 to file an opposition to defendants’ motion.
20
21   IT IS SO ORDERED.
22

23   Dated:         June 30, 2021
                                                       JEREMY D. PETERSON
24                                                     UNITED STATES MAGISTRATE JUDGE
25

26
27

28
